Citation Nr: 1746852	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 40 percent for residuals of a traumatic brain injury (TBI) prior to October 24, 2016, and a rating higher than 70 percent as of October 24, 2016, for posttraumatic stress disorder (PTSD) with depression with TBI, to include entitlement to a separate rating for TBI as of October 24, 2016.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided testimony at a January 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Prior to October 24, 2016, the Veteran's TBI symptoms warranted no higher than level "2" impairment on the table of facets.

2.  As of October 24, 2016, the Veteran's TBI with PTSD with depression results in deficiencies in most areas, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to October 24, 2016, the criteria for a rating in excess of 40 percent for TBI residuals have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8045 (2016).

2.  As of October 24, 2016, the criteria for a rating in excess of 70 percent for TBI residuals with PTSD with depression have not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8045, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in January 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in March 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of treatment records that have been obtained and associated with the record, the performance of the requested VA examination, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's residuals of a TBI are rated under Diagnostic Code 8045, which provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning:  (1) cognitive, which is common in varying degrees after a TBI; (2) emotional/behavioral; and (3) physical.  Each of those areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In an individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, should be evaluated separately even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130, the schedule of ratings for mental disorders, when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition is evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability ratings.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, or other reason, must be considered.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  

Cognitive impairment and subjective symptoms are evaluated using the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" which contains ten important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  That table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, and labeled total.  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than total, because any level of impaired consciousness would be totally disabling.  Assign a 100 percent rating if total is the level of evaluation for one or more facets.  If no facet is evaluated as total, the overall percentage rating is based on the level of the highest facet.  If the highest is 0, then a 0 percent rating is assigned.  If the highest is 1, then a 10 percent rating is assigned.  If the highest is 2, then a 40 percent rating is assigned.  If the highest is 3, then a 70 percent rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations is not to be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2016).  

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (20 (2016).  

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (2016).  

The terms mild, moderate, and severe traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2016).  

A Veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether the disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review.  However, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. §  3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2016). 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations of 0 for no complaints of impairment of memory, attention, concentration, or executive functions; 1 for a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; 2 for objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; 3 for objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and total for objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations of 0 for normal; 1 for mildly impaired judgment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; 2 for moderately impaired judgment, for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; 3 for moderately severely impaired judgment, for even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and total for severely impaired judgment, for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations of 0 for social interaction is routinely appropriate; 1 for social interaction is occasionally inappropriate; 2 for social interaction is frequently inappropriate; and 3 for social interaction is inappropriate most or all of the time.

Impairment of orientation is assigned numerical designations of 0 for always oriented to person, time, place, and situation; 1 for occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; 2 for occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; 3 for often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and total for consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations of 0 for motor activity normal; 1 for motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); 2 for motor activity mildly decreased or with moderate slowing due to apraxia; 3 for motor activity moderately decreased due to apraxia; and total for motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations of 1 for mildly impaired, occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, is able to use assistive devices such as GPS (global positioning system). 2 for moderately impaired, usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance, has difficulty using assistive devices such as GPS; 3 for moderately severely impaired, gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and total for severely impaired, may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations 0 for subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships, examples are mild or occasional headaches, mild anxiety; 1 for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships, examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and 2 for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships, examples of findings that might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral effects are assigned numerical designations of 0 for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction, examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability, any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; 1 for one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; 2 for one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and 3 for one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations of 0 for able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; 1 for comprehension or expression, or both, of either spoken language or written language is only occasionally impaired, can communicate complex ideas; 2 for inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time, can generally communicate complex ideas; 3 for inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time, may rely on gestures or other alternative modes of communication, able to communicate basic needs; and total for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both, unable to communicate basic needs. 

Impairment of consciousness is assigned a designation of total for persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency which is a legal concept determining whether testimony may be heard and considered, and credibility, which is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

TBI prior to October 24, 2016

The present claim for an increased initial rating for the service-connected TBI stems from the initial grant of service connection.

On VA examination in January 2011, the examiner noted that headaches occurred spontaneously one to two times per week.  The Veteran stated that the pain was worsened by noise.  He experienced transient mild dizziness and unsteadiness when going from supine to a standing position a few times per week.  He was occasionally unsteady when walking.  He would sweat excessively during sleep nearly every night.  He reported intermittent numbness in the right and left cheeks.  He was ambulatory and did not need any devices to assist with walking.  He was extremely fatigued most of the time and experienced mood swings, anxiety, and depression.  The Veteran reported experiencing moderate memory impairment.  Regarding cognitive symptoms, the Veteran reported experienced decreased attention, difficulty concentrating, difficulty with executive functions.  Concerning neurobehavioral symptoms, the Veteran was irritable, unpredictable, and antisocial.  He experienced ringing in both ears.

Sensory examination was normal.  There were no physical findings of autonomic nervous system impairment, gait abnormalities, muscle atrophy or loss of muscle tone, cranial nerves dysfunction, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations, or other abnormalities.

On testing, there was objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in a mild functional impairment.  There was moderately impaired judgment in that for complex or unfamiliar decisions, the Veteran was usually unable to identify, understand, or weigh the alternatives.  There was little difficulty with simple decisions.  

The Veteran had occasionally inappropriate social interaction.  He was always oriented to person, time, place, and situation.  His motor activity was normal.  His visual spatial orientation was mildly impaired in that he occasionally got lost in unfamiliar surroundings and had difficulty reading maps.

The examiner felt that there were three or more subjective symptoms that mildly interfered with work, and one or more neurobehavioral effects that occasionally interfered with workplace or social interaction, but did not preclude them.  There was occasional impairment of communication.  The Veteran worked as a bus driver.

On neuropsychological evaluation in March 2012, the Veteran was casually dressed and adequately groomed.  No gross motor or sensory abnormalities were observed.  He Veteran was alert and had adequate energy, but his mental processing speed appeared slow.  His speech was normal.  Receptive language was notable for mild comprehension difficulties, and expressive language was notable for occasional word-finding difficulties.  Thought processes were linear and goal directed.  No hallucinations or delusions were present.  Judgment and insight appeared limited.  The Veteran performed in the low average range on an estimate of premorbid intellectual ability.  He also performed in the low average range on a task of simple, auditory attention.  His performance on a task of confrontation naming was in the high average range, and verbal fluency performances fell at the low end of average.  The Veteran performed in the average range on a three-dimensional block construction task.  His performance on a task requiring him to copy a complex figure was impaired due to poor planning, lack of detail, and imprecision.  Performances on tasks of executive function were variable, ranging from borderline to high average.  The Veteran's initial learning of a word list was impaired, however, he retained 83 percent of the information he originally learned.  On a test of visual memory, the Veteran performed in the impaired range but retained 80 percent of the information previously learned.  Fine motor dexterity was in the low average range bilaterally.  The examiner concluded that the Veteran met the criteria for a mild cognitive impairment, based on his learning and memory impairment.  It was noted that although the Veteran's performance of a graphomotor construction task was impaired, that appeared to be due to poor planning rather than visuospatial impairment.

A mental health treatment record from May 2013 indicates that the Veteran was cooperative and polite with normal speech.  His thought process was organized, linear, and goal-directed.  His cognitive deficits were grossly within normal limits, and judgment and insight were good.

A February 2014 VA psychotherapy note shows that the Veteran was cooperative, polite, and slightly depressed.  He had good grooming and hygiene.  His speech was normal, logical, and goal-directed.  There was no evidence of psychosis or mania.

At a May 2015 Board hearing, the Veteran testified that he had problems with concentration and thinking.  He had difficulty expressing himself vocally.  He experienced memory lapses and anger problems.  At times he had difficulty with his fine motor skills.  

A July 2015 psychotherapy note shows that the Veteran was depressed and tired.  There was no indication of hallucinations or delusions, and the Veteran described jointly known events accurately.  His judgment and insight were deemed good.

July and September 2016 VA TBI follow-up records contain the Veteran's complaints of occasional headaches from ringing of the ears.  The Veteran reported daily memory problems, but the examiner found the Veteran's memory, concentration, and articulation to be intact.

A September 2016 speech pathology consult contains the Veteran's report of losing concentration.  The Veteran noticed memory lapses a couple of times a week.  The examiner found the Veteran's receptive language to be functional, while expressive language was punctuated with mild word finding errors.  Voice quality was judged to be within normal limits.  Hearing was considered functional, although the Veteran complained of constant tinnitus.

A psychotherapy note from October 2016 shows that the Veteran was well groomed.  His speech was within normal limits, and his mood was unremarkable.  His thought process was linear, and there was no indication of hallucinations or delusions.  Judgment was fair, and insight was fair to good.  The examiner indicated that there were mild cognitive defects by history.

A mental health consult from October 2016 shows that the Veteran had adequate grooming and hygiene and speech.  His thoughts were logical and goal-directed.  There was no evidence of psychosis or mania.  The examiner found the Veteran to be depressed but with a congruent affect.

The Board will first discuss each of the facets of cognitive impairment individually under Diagnostic Code 8045.

For memory impairment, the Board finds that the evidence shows no higher than a "2" is assignable for the period prior to October 24, 2016.  Although the Veteran consistently provided subjective reports of memory loss, objective testing conducted by the VA examiner in January 2011 found the complaints to be at most objectively mild on testing.  Additionally, although the Veteran reported experiencing daily memory problems, July and September 2016 VA TBI follow-up records show that a VA treatment provider found the Veteran's memory, concentration, and articulation to be intact.  A holistic view of the evidence shows that the Veteran's concentration or executive functioning has resulted in, at most, mild functional impairment.  Therefore, taken as a whole, the Board finds that the evidence of record supports the assignment of a "2" and no higher for this facet prior to October 24, 2016.

Next, the Veteran's judgment was found to be moderately impaired for the period prior to October 24, 2016 as shown in the January 2011 VA examination report, thus warranting the assignment of "2."  A higher level of severity of "3" is not warranted unless an examiner finds evidence of moderately severe impaired judgment, including symptoms such as for even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

The Veteran's social interactions were found to be occasionally inappropriate, as shown in the January 2011 VA examination, thus warranting the assignment of "1" for this facet.  A higher level of severity of "2" is not warranted unless social interaction was frequently inappropriate.  VA treatment records for the period prior to October 24, 2016 are silent for mention of frequent inappropriate social interaction. 

The Veteran was consistently found to be oriented to person, time, place, and situation.  The VA examiners did not find any evidence of occasional disorientation to one of the four aspects (person, time, place, situation) of orientation, which would warrant a higher level of severity of "1."  

Motor activity was consistently normal, with no evidence of apraxia, the inability to perform previously learned motor activities, despite normal motor function, that would warrant a rating of "1."  

Concerning visual spatial orientation, the Board finds that the evidence shows no higher than a "1" is assignable.  The January 2011 VA examiner recorded mild visual spacial orientation.  Although the March 2012 neuropsychological evaluation noted that the Veteran's performance of a graphomotor construction task was impaired, the examiner specified that it appeared to be due to poor planning rather than visuospatial impairment.  Therefore, the Board finds that the preponderance of the evidence of record supports a finding of no more than mild.

Regarding subjective symptoms, the Board finds that the evidence shows no higher than a "1" is assignable, as the Veteran had three or more subjective symptoms that mildly interfered with work and instrumental activities of daily living.  That conclusion is supported by the March 2011 VA examiner who found that the Veteran had three or more subjective symptoms that mildly interfered with work.  Dizziness, mild headaches, and tinnitus have all been reported by the Veteran.  However, more severe symptoms, such as marked fatigability, blurred or double vision, or headaches requiring rest periods during most days were not shown.   Therefore, taken as a whole, the Board finds that the evidence of record supports the assignment of a "1" and no higher for this facet prior to October 24, 2016.  

Concerning neurobehavioral effects, the Board finds that the evidence shows no higher than a "1" is assignable, as the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  The Board is again mindful that the January 2011 VA examiner stated that there was one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  Therefore, taken as a whole, the Board finds that the evidence of record supports the assignment of a "1" and no higher for this facet.  

Finally, the Veteran's communication and consciousness were consistently found to be occasionally impaired, as noted by the January 2011 VA examiner.  The VA treatment records otherwise show that the Veteran had normal speech.  Therefore, the assignment of a "1" and no higher is appropriate for this facet. 

The rating assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one rating is assigned for all the applicable facets.  The Board finds that the currently assigned 40 percent rating is warranted based upon the highest severity level of "2."  The Board finds that a rating in excess of 40 percent is not warranted at any point prior to October 24, 2016, as the Veteran was never assessed as having a facet evaluated as level "3."  The Board finds that the preponderance of the evidence is against a finding that any of the facets warranted the assignment of a level "3" or higher.  A separate rating is also not warranted for any physical or cognitive impairment beyond those ratings that have already been assigned.

The Board has also considered the instruction of Diagnostic Code 8045 instruction to consider the Veteran's need for special monthly compensation.  However, neither the Veteran nor the evidence suggests loss of use of an extremity, sensory impairments, or the need for aid and attendance due to residuals of a TBI.  After careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes that would be appropriate to rate residuals of TBI for the period prior to October 24, 2016.

The Board finds that a rating in excess of 40 percent for residuals of a TBI was not warranted prior to October 24, 2016.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating, and the claim for increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

TBI with PTSD with Depression from October 24, 2016

A November 2016 VA treatment record contains the Veteran's complaints of headaches and forgetfulness.  

A December 2016 VA psychotherapy note shows that the Veteran was well groomed and had a normal gait.  His speech was within normal limits.  His mood was unremarkable, although his affect was reduced.  His thought process was linear, and there was no indication of hallucinations or delusions.  His judgment and insight were deemed fair to good.  He described jointly known events accurately.  Diagnoses of PTSD and mild cognitive impairment by history were given.

A January 2017 VA treatment record shows that the Veteran was cooperative and polite.  His grooming and hygiene were adequate.  He had a depressed mood.  His speech was within normal limits, and he was logical and goal-directed.  There was no evidence of psychosis or mania.

On VA examination for PTSD in February 2017, the examiner indicated that the Veteran had diagnoses of PTSD, Major Depressive Disorder, and TBI.  He specified that some of the symptoms of TBI overlapped with PTSD and depression, and it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  The examiner felt that the Veteran's symptoms were best summarized as occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran had PTSD secondary to a military sexual trauma.  As a result, the Veteran had markedly diminished interest in significant activities, and he felt estranged from others.  He expressed hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  There was anxiety, panic attacks that occurred weekly or less often, mild memory loss, and disturbances of motivation and mood.  

On VA examination for TBI in March 2017, a diagnosis of mild TBI without residuals was given.  The examiner recorded no complaints of impairment of memory, attention, concentration, or executive functions.  It was specified that the Veteran was able to tell the examiner what he had last night for dinner; the Veteran was able to follow multistep commands, and his naming was intact.  The examiner deemed the Veteran's judgment to be normal.  Social interaction was routinely appropriate, and the Veteran was always oriented to person, time, place, and situation.  Motor activity was normal; the Veteran had a symmetrical face, and his palate and tongue were midline.  No dysmetria or ataxia was present.  Visual spatial orientation was normal.  The examiner specified that there were no subjective symptoms or neurobehavioral effects.  The examiner felt that the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  The Veteran's consciousness was normal.  The examiner indicated that the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  No other pertinent physical findings were present.  The examiner further opined that the Veteran's residual conditions attributable to a TBI did not impact his ability to work.

The examiner reviewed the Veteran's history and acknowledged that the Veteran had a mild TBI while on active duty.  The examiner noted that multiple studies have shown that residuals of a mild TBI start immediately after the concussion and show progressive improvement over time, and during that day's evaluation, the Veteran did not present with objective findings of cognitive impairment or other signs consistent with residuals of TBI.  The examiner stated that the Veteran's current condition was more consistent with a history of mild TBI without residuals.  The examiner specified that the Veteran was able to perform both physical and sedentary employment.

In a May 2017 addendum, the TBI examiner reviewed the March 2017 examination report and found that the Veterans memory, attention, concentration, executive function, judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness were found to be within normal limits.  After reviewing the overall medical records, medical literature, and examination report, the examiner concluded that the Veteran's prior mild TBI with residuals was at least as likely as not resolved.  The examiner also opined that, considering the overall evidence, it was at least as likely as not that the Veteran's emotional/behavioral signs were attributable to PTSD and major depressive disorder.

A June 2017 evaluation by a private examiner shows that the Veteran had a complex history of PTSD.  The Veteran tried to avoid any place that would trigger stressful memories, thoughts, feelings, or external reminders of his prior episodes of sexual violence.  The Veteran reported hypervigilance and nightmares, and he feared that he would have an accident as a bus driver.  The examiner felt that the Veteran experienced occupational and social impairment with deficiencies in most areas.  The examiner felt strongly that the Veteran not be a bus driver.

As an initial matter, a June 2017 rating decision established service connection for PTSD with major depressive disorder, effective October 24, 2016, and a 70 percent rating was assigned, effective October 24, 2016.  Within that decision, the rating for TBI was combined with the rating for PTSD with major depressive disorder.

The Veteran's accredited representative has argued that in so doing, the RO violated the provisions of 38 C.F.R. § 3.105(e) by "reduc[ing] to zero" the disability rating assigned for the TBI without first making a proposed rating and giving the Veteran a chance to respond.  The Board has considered whether the inclusion of the TBI with the rating assigned for PTSD with major depressive disorder by means of the June 2017 RO decision constitutes a rating reduction subject to the special provisions of 38 C.F.R. § 3.105(e).  It does not, as the shift did not reduce the combined disability rating or reduce the level of compensation paid to the Veteran.  38 C.F.R. § 3.105(e) (2016); VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).  In this case, the shift was made to more accurately determine the Veteran's entitled benefits.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Significantly, the rating had not been in effect for 20 years, pursuant to 38 C.F.R. § 3.951, so the shifting did not constitute a reduction.  Murray v. Shinseki, 24 Vet. App. 420 (2007).

Additionally, the diagnostic criteria pertinent to rating residuals of a TBI state that if the manifestations of two or more conditions cannot be clearly separated, a single rating is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2016).  That is the case here, as the February 2017 VA examiner specified that some of the symptoms of TBI overlap with PTSD and depression, and it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  Consequently, the Board will evaluate the Veteran's symptoms under both Diagnostic Code 8045 (TBI) as well as Diagnostic Code 9411 (PTSD) and employ whichever criteria result in the better assessment for the Veteran.

The Board will first discuss each of the facets of cognitive impairment individually under Diagnostic Code 8045.

For memory impairment, the Board finds that the evidence shows no higher than a "1" is assignable as of October 24, 2016.  Although the Veteran consistently provided subjective reports of memory loss, the VA PTSD examiner in February 2017 found the complaints to be at most mild in nature.  The March 2017 VA TBI examiner found no complaints of impairment of memory.  The Veteran was able to recall what he had the previous night for dinner.  A holistic view of the evidence shows that the Veteran's concentration or executive functioning has not resulted in mild functional impairment.  Therefore, taken as a whole, the Board finds that the evidence of record supports the assignment of a "1" and no higher for this facet for the period from October 24, 2016.

Next, the Veteran's judgment was found to be normal throughout the period of the appeal, as shown in the March 2017 VA examination report and May 2017 addendum, thus warranting the assignment of "0."  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

The Veteran's social interactions were found to be routinely appropriate, as shown in the March 2017 VA examination and May 2017 addendum, thus warranting the assignment of "0" for this facet.  A higher level of severity of "1" is not warranted unless social interaction was occasionally inappropriate.  VA treatment records for the period of the appeal are silent for mention of frequent inappropriate social interaction. 

The Veteran was consistently found to be oriented to person, time, place, and situation.  The VA examiners did not find any evidence of occasional disorientation to one of the four aspects (person, time, place, situation) of orientation, which would warrant a higher level of severity of "1."  Similarly, the June 2017 private examiner did not mention any evidence of disorientation to any of the four aspects of orientation.

Motor activity was consistently normal, with no evidence of apraxia, the inability to perform previously learned motor activities, despite normal motor function, that would warrant a rating of "1."  

Concerning visual spatial orientation, the Board finds that the evidence shows no higher than a "0" is assignable for the period from October 24, 2016.  The March 2017 VA examiner recorded normal visual spacial orientation, and he reiterated this finding in the March 2017 addendum.  Therefore, the Board finds that the preponderance of the evidence of record supports a finding of normal.

Regarding subjective symptoms, the Board finds that the evidence shows no higher than a "0" is assignable for the period from October 24, 2016, as although the Veteran had subjective symptoms, the evidence suggests that they did not interfere with work, instrumental activities of daily living, or close relationships.   The Board is mindful that the Veteran has reported experiencing headaches and tinnitus.  However, the March 2017 examiner specified that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to TBI.  That conclusion was reiterated in the May 2017 addendum.  Notably, these symptoms do not appear to have been addressed by the June 2017 private examiner.  Therefore, taken as a whole, the Board finds that the evidence of record supports the assignment of a "0" and no higher for this facet.  

Concerning neurobehavioral effects, the Board finds that the evidence shows no higher than a "1" is assignable, as the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  The Board is mindful that the June 2017 private evaluator felt strongly that the Veteran should not be a bus driver.   However, the March 2017 VA examiner remarked that the Veteran's residual conditions attributable to a TBI did not impact his ability to work, and in a May 2017 addendum specified that the neurobehavioral effects were within normal limits.  Therefore, taken as a whole, the Board finds that the evidence of record supports the assignment of a "1" and no higher for this facet.  

Finally, the Veteran's communication and consciousness were consistently found to be normal. 

The rating assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one rating is assigned for all the applicable facets.  Therefore, evaluating the Veteran's TBI with PTSD with depression under Diagnostic Code 8045 would result in a disability rating of 10 percent, based on the highest fact level shown.  Thus, evaluating the Veteran's TBI with PTSD with depression under Diagnostic Code 8045 would result in a disability rating significantly less than the currently assigned 70 percent disability rating awarded pursuant to Diagnostic Code 9411.  The Board reiterates that the February 2017 VA PTSD examiner specified that some of the symptoms of TBI overlap with PTSD and depression, and it was not possible to differentiate what portion of each symptom was attributable to each diagnosis; and the diagnostic criteria pertinent to evaluating residuals of a TBI state that if the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2016).  The diagnostic criteria for PTSD appear to provide the better assessment of overall impaired functioning for this Veteran, as they have provided the basis for a disability rating more favorable to the Veteran.

Turning to Diagnostic Code 9411 (PTSD), under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The Board notes that in accordance with the General Rating Formula, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disorder result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

The Board finds that the evidence recite above shows that the Veteran's psychiatric symptoms are persistent and have resulted in significant impairment.  However, the Board finds that total occupational and social impairment is not shown as none of the VA examiners of record found that the Veteran's TBI with PTSD with depression resulted in total occupational and social impairment.  Although the June 2017 private examiner felt strongly that the Veteran should not be a bus driver, the examiner did not find that the Veteran experienced total occupational impairment.  Additionally, the Veteran is shown to currently maintain a relationship with his spouse, which precludes a finding of total social impairment.  Therefore, the Board finds that a 100 percent schedular rating is not warranted pursuant to Diagnostic Code 9411.

The Board has also considered the instruction of Diagnostic Code 8045 to consider the need for special monthly compensation.  However, neither the Veteran nor the evidence suggests loss of use of an extremity, sensory impairments, or the need for aid and attendance due to residuals of a TBI.  After careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes that would be appropriate to rate the residuals of TBI with PTSD with depression.

The Board finds that a disability rating in excess of 70 percent for residuals of a TBI with PTSD with depression is not warranted from October 24, 2016.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating, and the claim for increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating may be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected TBI with PTSD with depression disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected TBI with PTSD with depression.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as set forth above which rate the disability based on appropriate facets and psychiatric symptoms.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  


ORDER

Entitlement to an initial rating higher than 40 percent for residuals of a traumatic brain injury prior to October 24, 2016, and a rating higher than 70 percent from October 24, 2016 for posttraumatic stress disorder with depression with TBI, to include entitlement to a separate rating for TBI from October 24, 2016, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


